DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, the word “overlap” should be changed to “overlapped”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-325418 (“Yada”).
Referring to Claim 1: Yada discloses an onboard system installed in a train (T) that travels along a track (r), the track having a track antenna installed position (a1) where M types of track antennae (10a, 10b) selected from N types of track antennae (10a, 10b, 10c) with different resonance frequencies (see attached English machine translation, Para. [0012]) are arranged side by side in a left and right direction relative to a traveling direction or arranged to be entirely or partially overlap with each other in a vertical 
a transmission control section (2) causing an onboard antenna (b) to transmit a predetermined signal, the onboard antenna generating frequency signals corresponding to a resonance frequency of the track antennae when the onboard antenna and the track antennae resonate (Para. [0013]); 
a determination section (9) determining the M types of track antennae at the track antenna installed position, on the basis of the frequency signals generated in the onboard antenna when the train passes through the track antenna installed position (Para. [0016]); and 
a traveling control section (ATS) performing traveling control for the train on the basis of a determination result obtained by the determination section (Para. [0002] and [0005]).

Referring to Claim 3: Yada discloses a ground system provided to a track (r) along which a train (T) including the onboard system (1) according to claim 1 travels, the ground system comprising M types of track antennae (10a, 10b) selected from N types of track antennae (10a, 10b, 10c) with different resonance frequencies (Para. [0012]), N being larger than M, M being equal to or larger than 2 (two resonant circuits 10a and 10b), the M types of track antennae being arranged side by side in a left and right direction relative to a traveling direction of the train or arranged to be partially or entirely overlapped with each other in a vertical direction (Fig. 1).

Referring to Claim 5: Yada discloses an information transmission system comprising: 
the onboard system (1) according to claim 1; and 
a ground system including M types of track antennae (10a, 10b) selected from N types of track antennae (10a, 10b, 10c) with different resonance frequencies (Para. [0012]), N being larger than M, M being equal to or larger than 2 (two resonant circuits 10a and 10b), the M types of track antennae being arranged side by side in a left and right direction relative to a traveling direction of the train or arranged to be partially or entirely overlapped with each other in a vertical direction (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of JP 2012-186878 (“Hayashi”).
Referring to Claim 2: Yada does not teach using the Q factor to determine the types of antennae. However, Hayashi teaches an onboard system installed in a train with a determination section that calculates a Q factor of each of the resonance frequencies on the basis of the frequency signal (see attached English machine translation, Para. [0007]), and determines signal normality at the track antenna installed position, on the basis of a resonance frequency corresponding to the Q factor satisfying a predetermined threshold condition (Para. [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yada to determine the Q factor of the antenna, as taught by Hayashi, in order to properly detect and classify antennae, including detecting antennae signal abnormalities.

Referring to Claim 4: Yada further teaches a ground system provided to a track (r) along which a train (T) including the onboard system (1) according to claim 1 travels, the ground system comprising M types of track antennae (10a, 10b) selected from N types of track antennae (10a, 10b, 10c) with different resonance frequencies (Para. [0012]), N being larger than M, M being equal to or larger than 2 (two resonant circuits 10a and 

Referring to Claim 6: Yada further teaches an information transmission system comprising: the onboard system (1) according to claim 2; and a ground system including M types of track antennae (10a, 10b) selected from N types of track antennae (10a, 10b, 10c) with different resonance frequencies (Para. [0012]), N being larger than M, M being equal to or larger than 2 (two resonant circuits 10a and 10b), the M types of track antennae being arranged side by side in a left and right direction relative to a traveling direction of the train or arranged to be partially or entirely overlapped with each other in a vertical direction (Fig. 1).

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure.
US-9216749 and US-9162689 are related train antenna systems.
US-20150198712 and US-4768740 are related to train position determination based on antennae signals.
US-9654181 and US-8164530 relate to Q factor determination in antennae systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.